Citation Nr: 0826796	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-25 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.



ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel











INTRODUCTION

The veteran served on active military duty from August 1964 
to August 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

Hepatitis C was not incurred while serving in the line of 
duty.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 105, 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for hepatitis C, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim, a November 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for hepatitis C.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

The veteran's service medical records, private medical 
records, VA examination reports, and VA medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With the above in mind, direct service connection may only be 
granted when a disability was incurred or aggravated in the 
line of duty and was not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.  However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
See 38 C.F.R. § 3.301(d) (regarding service connection where 
disability or death is a result of abuse of drugs).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of drugs by the person on whose service benefits 
are claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 U.S.C.A. § 105; see 
also 38 C.F.R. § 3.301(d); 38 C.F.R. § 3.1(m) (2007).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (February 10, 
1998).

VA has determined that the risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes, or 
razor blades.  VBA letter 211B (98-110) November 30, 1998.

In a November 2004 statement, the veteran stated that when he 
was inoculated for active military service in Vietnam, he was 
inoculated with the same air gun that was used on 
approximately 500 soldiers.  The veteran claims that this was 
how he acquired hepatitis C.

In an August 1978 VA medical record, the examiner noted that 
the veteran was concerned about abdominal pain and diarrhea 
because a friend who shared a "dirty needle" was 
hospitalized.  In a September 1986 VA medical record, the 
examiner noted that the veteran was a "heavy cocaine 
abuser."  A January 1987 VA medical record noted drug abuse 
treatment for marijuana, cocaine, LSD and "masculine 
[sic]."

In an October 2003 VA examination for diabetes mellitus, the 
examiner, after obtaining the veteran's history and examining 
the veteran, opined that it was "unclear" whether the 
hepatitis C viral infection was contracted during service.  
In a November 2004 hepatitis questionnaire, the veteran 
reported that he engaged in high-risk sexual activity and 
used intravenous drugs and intranasal cocaine while in the 
military.  He also reported that he had a tattoo.  In a 
December 2004 VA examination of the liver, gallbladder, and 
pancreas, the veteran reported that he acquired hepatitis C 
from inservice air gun inoculation.  The examiner obtained a 
detailed history from the veteran, reviewed the claims file, 
and performed a physical examination.  The impression was 
end-stage liver disease secondary to chronic hepatitis C 
virus infection and multiple risk factors for acquiring 
hepatitis C, to include a history of unprotected sexual 
activity, cocaine snorting, IV drug abuse, and a tattoo.  The 
examiner opined that it was "less likely as not" that the 
veteran acquired hepatitis C from the air gun inoculation and 
that it was "most likely" that the veteran acquired 
hepatitis C from snorting cocaine or IV cocaine use, as this 
is the most common mode of transmission.

VA medical records from June 1999 to April 2006 show 
treatment for hepatitis C.

Service connection for hepatitis C is not supported by the 
medical evidence of record.  There is a diagnosis of a 
current disability, hepatitis C.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  There is also evidence of record 
that the veteran began his IV drug use while in service; 
however, a claim for entitlement to service connection for 
hepatitis C due to IV drug use cannot be service-connected by 
law.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301.  The December 
2004 VA examination opinion is the sole competent medical 
opinion of record.  The examiner clearly stated that the 
veteran's cocaine and IV drug use was the "most likely" 
cause of the hepatitis C.  See Cox v. Nicholson, No. 03-1671 
(U.S. Vet. App. Jan. 19, 2007) (holding that competent 
medical evidence can be provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Only medical evidence 
may be considered to support Board findings as to the 
etiology of a disorder.  The Board may not base a decision on 
its own unsubstantiated medical conclusions, but must point 
to medical evidence to support its findings.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Cosman v. Principi, 3 
Vet. App. 503, 506 (1992).  In this case, as the only medical 
evidence as to the etiology of the veteran's hepatitis C is 
against the claim, there is no medical evidence which 
provides even an approximate balance of positive and negative 
evidence regarding service origin.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for hepatitis C is not 
warranted.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


